Citation Nr: 1127200	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-45 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of mycoplasma pneumonia, associated with chronic sinusitis.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2011, a Travel Board hearing was held at the RO that was conducted by the undersigned acting Veterans Law Judge. A transcript of that hearing is of record and has been associated with the Veteran's claims file.  

At his hearing, the Veteran asserted that he developed an antibody deficiency in service.  As such, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The issue of an initial compensable rating for allergic rhinitis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.



FINDING OF FACT

The Veteran withdrew his appeal with regard to the issues of initial ratings in excess of 10 percent for chronic sinusitis; for residuals of mycoplasma pneumonia, associated with chronic sinusitis; and for GERD at his February 2011 Travel Board hearing.

CONCLUSION OF LAW

The criteria for withdrawal of the appeals for initial ratings in excess of 10 percent for chronic sinusitis; residuals of mycoplasma pneumonia, associated with chronic sinusitis; and GERD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c). 

In a letter received in September 2010, the Veteran indicated that he was "okay" with the decisions regarding his chronic sinusitis and mycoplasma pneumonia.  The Veteran clarified at his Board hearing in February 2011 that he intended this to be a withdrawal of these two issues.  At his hearing, the Veteran also submitted a written statement withdrawing the appeal of an increased rating for GERD. 

As the Veteran has withdrawn his appeal as to the issues of initial ratings in excess of 10 percent for chronic sinusitis; residuals of mycoplasma pneumonia, associated with chronic sinusitis; and GERD; there remains no allegations of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal on those three issues, and they are dismissed without prejudice.


ORDER

The appeal for an initial rating in excess of 10 percent for chronic sinusitis is dismissed.

The appeal for an initial rating in excess of 10 percent for residuals of mycoplasma pneumonia, associated with chronic sinusitis is dismissed.

The appeal for an initial rating in excess of 10 percent for GERD is dismissed.


REMAND

The Veteran contends that his allergic rhinitis disorder is more disabling than the currently assigned 0 percent or non compensable disability evaluation.  He asserts that his allergic rhinitis disability has increased in severity; he has become resistant to antibiotics due to treatment for his allergic rhinitis; and that in fact he believes that he has 30 or 50 percent (nasal) obstruction. 

As mentioned, the Veteran is currently in receipt of a 0 percent or noncompensable disability evaluation for allergic rhinitis.  Under 38 C.F.R. §  4.97, Diagnostic Code, 6522, allergic or vasomotor  rhinitis, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps. 

In June 2010, a VA medical examination of the nose, larynx, and pharynx, was performed, and a detailed medical history was captured.  However, while the examination report includes clinical information concerning the Veteran's sinuses, including x-rays showing normal sinuses, it does reference the percentage of obstruction of the Veteran's nasal passages, if any, or the presence, or lack thereof, of any nasal polyps.  As such, this examination is inadequate for rating purposes in that it does not provide the information necessary to adjudicate the claim.  Therefore, an additional examination is required.

Additionally, the Veteran, a medical doctor, has also asserted at his hearing that his allergic rhinitis condition is unique and might not be adequately rated using only the schedular rating criteria.  He explained that he had to take medication every day for the condition (specifically an antihistamines and decongestant nose spray).  Because of his allergic rhinitis, the Veteran testified that he had been on a number of courses of antibiotics, which he estimated lasted approximately 51 weeks over the previous two and a half years.  The Veteran was concerned that given the large amount of medication which his condition required him to take he would become resistant to certain medications, which could potentially be life threatening.  The Veteran also testified that he was in private practice for six years but had to stop because he was concerned that being in a hospital environment he was susceptible to opportunist organisms like super bugs.

Regulations direct that when an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, the Court has held that the Board is precluded from assigning such a rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) and 2.69 clearly provide, the proper procedure for extraschedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service (C&P).  Thus, a remand is necessary in this case so that referral to the Direct of C&P may be made. 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination for evaluation of his service connected allergic rhinitis.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should specifically determine whether the Veteran's allergic rhinitis is manifested by polyps.  The examiner should also determine whether the Veteran's allergic rhinitis causes greater than 50-percent obstruction of the nasal passage on both sides; or, complete obstruction of the nasal passage on side.

2.  Then, refer the Veteran's case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted.

3.  When the requested development is completed, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


